Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


In the Interest of S.P., a Child                       Appeal from the County Court at Law No.
                                                       2 of Gregg County, Texas (Tr. Ct. No.
No. 06-21-00107-CV                                     2020-1949-CCL2). Memorandum Opinion
                                                       delivered by Chief Justice Morriss, Justice
                                                       Stevens and Justice Carter* participating.
                                                       *Retired, Sitting by Assignment.


        As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
        We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                       RENDERED JANUARY 26, 2022
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk